Citation Nr: 0826858	
Decision Date: 08/08/08    Archive Date: 08/18/08

DOCKET NO.  08-05 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, including Dependency and Indemnity 
Compensation (DIC) benefits pursuant to the provisions of 38 
U.S.C.A. § 1310.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant and her daughter

ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The veteran had active service from November 1962 to June 
1989.  The veteran died in April 2007.  The appellant is the 
surviving spouse of the veteran, and is seeking entitlement 
to service connection for the cause of the veteran's death, 
to include DIC benefits pursuant to the provisions of 38 
U.S.C.A. § 1310.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.  

The appellant and her daughter testified at a Board hearing 
at the RO before the undersigned Veteran's Law Judge in June 
2008.  A transcript of the hearing is of record.

By a July 2008 letter, the Board notified the appellant that 
her motion to have her appeal advanced on the docket had been 
granted pursuant to the provisions of 38 U.S.C.A. § 7107 
(West 2002) and 38 C.F.R. § 20.900(c) (2007).

In May 2007 the appellant submitted a claim for DIC benefits, 
including accrued benefits.  The RO did not adjudicate this 
claim in the August 2007 rating decision on appeal, and is 
notified of the fact that at the time of his death, the 
veteran had a pending claim of entitlement to service 
connection for lung cancer.  This matter is referred to the 
RO.


FINDINGS OF FACT

1.  The veteran died in April 2007; the certificate of death 
lists the immediate cause of death as metastatic non-small 
cell lung cancer.  No other underlying cause of death was 
given.  

2.  At the time of the veteran's death, he was service-
connected for post-traumatic stress disorder (PTSD), 
evaluated as 30 percent disabling.

3.  The evidence of record shows that the veteran was 
physically present in the territory of the Republic of 
Vietnam during service.

4.  The competent medical evidence of record shows that the 
principal cause of the veteran's death was lung cancer and 
that this cancer was a separate and primary cancer that 
manifested to a degree of 10 percent or more following the 
veteran's discharge from active service.  


CONCLUSION OF LAW

A disability or disease of service origin contributed 
substantially and materially to cause the veteran's death, 
and the criteria for service connection for the cause of the 
veteran's death have been met  38 U.S.C.A. §§ 1310, 5107(b) 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309, 3.312 (2007).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

The appellant's claim for service connection for the cause of 
the veteran's death has been considered with respect to VA's 
duties to notify and assist.  Given the favorable outcome 
noted above, no conceivable prejudice to the appellant could 
result from this adjudication.  See, Bernard v. Brown, 4 Vet. 
App. 384, 393.

Analysis

The appellant seeks service connection for the cause of the 
veteran's death, including DIC benefits pursuant to the 
provisions of 38 U.S.C.A. § 1310.  The appellant contends, 
and testified to this effect at her June 2008 hearing, that 
the veteran died from cancer that started in his lungs as 
opposed to a cancer that started elsewhere in his body and 
then spread to his lungs.  

Service connection may be established for the cause of a 
veteran's death when a service-connected disability was 
either the principal or a contributory cause of death.  38 
C.F.R. § 3.312(a) (2007).  A service-connected disability is 
the principal cause of death when that disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b).  A contributory cause of 
death must be causally connected to the death and must have 
contributed substantially or materially to death, combined to 
cause death, or aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312(c)(1).  For a service-connected 
disability to constitute a contributory cause, it must 
contribute substantially or materially; it is not sufficient 
to show that it casually shared in producing death, but 
rather it must be shown that there was a causal connection.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.20.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).  

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in- service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307 (2007).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, respiratory cancers, 
including cancer of the lung, shall be service-connected, 
even though there is no record of such disease during 
service.  38 C.F.R. § 3.309(e).  The diseases listed at 38 
C.F.R. § 3.309(e), including lung cancer, shall have become 
manifest to a degree of 10 percent or more at any time after 
service.  38 C.F.R. § 3.307(a)(6)(ii).

38 C.F.R. § 4.97, Diagnostic Code (DC) 6819 notes that 
malignant neoplasms of any specified part of the respiratory 
system, excluding skin growths, warrant a 100 percent rating.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran died in April 2007.  The certificate of death 
lists the immediate cause of the veteran's death as 
metastatic small cell lung cancer.  No other underlying cause 
of death was given.  At the time of the veteran's death, 
service connection was established for PTSD and was evaluated 
as 30 percent disabling with an effective date of September 
11, 2006.

The veteran's service medical records (SMRs) do not show that 
the veteran was diagnosed with lung cancer, or any other type 
of cancer, during active service.  However, the veteran's 
personnel records note that the veteran was given the Vietnam 
Service Medal (7 Stars), Vietnam Service Medal (w/60-device), 
and the Vietnam Cross of Gallantry (w/Palm).  Because the 
veteran honorably and gallantly served in the Republic of 
Vietnam during the Vietnam era, he is entitled to the 
presumption that he was exposed to an herbicide agent during 
such service pursuant to 38 C.F.R. § 3.307(a)(6).  

A March 2004 private medical record notes that imaging of the 
veteran's lungs revealed that his lungs were clear and an 
impression of no active disease seen in the chest was given.  
Private medical records dated in April 2004 note that the 
veteran had pre and post-operative diagnoses of malignant 
neoplasm right retromolar trigone.  In September 2006, 
following a CT scan by a private physician, the veteran was 
given an impression of a large soft tissue mass in the left 
lower lobe.  The findings were noted as consistent with 
malignancy.  A VA medical record dated in January 2007 note a 
diagnosis of lung cancer.  

The veteran's private physician, who authored the September 
2006 medical record, opined in a June 2008 medical opinion 
that the veteran was diagnosed with both an oral cancer and a 
lung cancer, and that these were separate primary cancer 
sources.  

The preponderance of the competent medical evidence of record 
shows that the veteran, who was exposed to herbicides, was 
diagnosed with, and later died of, a lung cancer 
characterized by malignancy that was separate from his oral 
cancer.  Based on these findings, solely for the purpose of 
establishing entitlement to the presumption, the Board finds 
that the veteran's lung cancer manifested to degree of 10 
percent following discharge from service.  38 C.F.R. § 4.97, 
DC 6819; 38 C.F.R. §§ 3.307(a) and 3.309(e).  

Because the veteran's lung cancer was the principal cause of 
his death, service connection for the cause of the veteran's 
death is warranted.  38 U.S.C.A. § 1310.


ORDER


Entitlement to service connection for the cause of the 
veteran's death, including Dependency and Indemnity 
Compensation (DIC) benefits pursuant to the provisions of 38 
U.S.C.A. § 1310, is granted, subject to the rules and payment 
of monetary benefits..





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


